



Exhibit 10.5


 
ADVANCE AUTO PARTS, INC.
2016 TIME-BASED SARS AWARD AGREEMENT
(STOCK SETTLED)
[INDUCEMENT AWARD]


Award Date
Time-based SARs
Grant Price
Last Vesting Date
Expiration Date
April 14, 2016
68,745
$160.94
April 14, 2021
April 14, 2023



THIS CERTIFIES THAT Advance Auto Parts, Inc. (the “Company”) has on the Award
Date specified above granted to
Thomas Greco
(“Participant”) Stock Appreciation Rights (the “Time-based SARs”) with respect
to the number of shares of Advance Auto Parts, Inc. Common Stock, $.0001 par
value per share (“Common Stock”), indicated above in the box labeled “Time-based
SARs.” The initial Market Value of each underlying share of Common Stock is
indicated above in the box labeled “Grant Price.” The Time-based SARs that this
Certificate represents shall vest and become exercisable in accordance with
Sections 1 and 2 below, and upon vesting shall be fully exercisable until the
Expiration Date except as otherwise provided in Section 2 below. This Award is
subject to the terms and conditions set forth below and in the Advance Auto
Parts, Inc. 2014 Long-Term Incentive Plan (the “Plan”). A copy of the Plan is
available on the Company’s Intranet site or upon request. In the event of any
conflict between the terms of the Plan and this Award, the terms of the Plan
shall govern. Any terms not defined herein shall have the meaning set forth in
the Plan.
* * * * *
1.
Vesting. Subject to the remaining provisions of this Award, the Time-based SARs
indicated in the table above shall vest over five years from the Award Date
according to the dates identified in the following table if you remain
continuously employed by the Company until the respective vesting date.



Number of Time-based SARs in Each Installment
Vesting Date for Time-based SARs in Each Installment
22,915
April 14, 2019
22,915
April 14, 2020
22,915
April 14, 2021



2.
Time-based SARs Duration and Exercise.



(a)
Subject to the following, these Time-based SARs shall expire on the Expiration
Date. However, if your employment or other association with the Company and its
Affiliates ends before that date, these Time-based SARs shall expire on
Expiration Date or, if earlier, the date specified in whichever of the following
applies:



(i)
If your employment or other association is terminated prior to April 14, 2021 on
account of Disability or death, then each installment of your Time-based SARs
set forth in the table above in Section 1 will vest on a pro rata basis, based
on the number of days on which you were employed by the Company during the
applicable vesting period for such installment (i.e., the first installment will
be pro-rated over a three-year period, the second installment will be pro-rated
over a four-year period, and the third installment will be pro-rated over a
five-year period), and your Time-based SARs will expire one year after the date
of the termination of your employment or other association on account of
Disability or death, as applicable. For all purposes of this Award, “Disability”
shall



1

--------------------------------------------------------------------------------





have the same meaning as that term is defined in your employment agreement with
the Company dated as of March 28, 2016 (the “Employment Agreement”).


(ii)
If the termination of your employment or other association is for “Due Cause,”
as defined in the Employment Agreement, all of your Time-based SARs will expire
on the date your employment or other association ends.



(iii)
If your employment or other association is terminated prior to April 14, 2021 by
the Company other than for Due Cause, or by you for “Good Reason,” as defined in
the Employment Agreement, then each installment of your Time-based SARs set
forth in the table above in Section 1 will vest on a pro rata basis, based on
the number of days on which you were employed by the Company during the
applicable vesting period for such installment (i.e., the first installment will
be pro-rated over a three-year period, the second installment will be pro-rated
over a four-year period, and the third installment will be pro-rated over a
five-year period), and your time-based SARs will expire one year after the date
of your termination of employment by the Company other than for Due Cause or by
you for Good Reason.



(iv)
In all other cases, all of your Time-based SARs which have not vested will
expire on the date your employment or other association ends, and all of your
Time-based SARs which have vested will expire ninety (90) days after your
employment or other association ends.



(b)
Upon a “Change In Control” (as defined in the Employment Agreement), in the
event that the successor organization does not assume, convert, or replace the
Time-based SARs, any remaining previously unvested Time-based SARs will vest
immediately, and your Time-based SARs will expire one year after the occurrence
of the Change In Control event or, if earlier, on the Expiration Date.



(c)
No shares of Common Stock shall be issued to you prior to the date on which the
Time-based SARs are exercised in accordance with this Section 2. Upon exercise
of the Time-based SARs, you shall be entitled to receive a number of shares of
Common Stock for the number of shares with respect to which the Time-based SARs
are exercised equal to (i) the aggregate excess of the Market Value of one share
of Common Stock on the date of exercise over the aggregate Grant Price, divided
by (ii) the Market Value of one share of Common Stock on the date of exercise.
The shares of Common Stock shall be issued in book-entry form, registered in
your name or in the name of your legal representatives, beneficiaries or heirs,
as the case may be. The Company will not deliver any fractional share of Common
Stock but will pay, in lieu thereof, cash equal to the Market Value of such
fractional share.



(d)
Except as otherwise provided in this Section 2, during any period that any of
these Time-based SARs remain outstanding after your employment or other
association with the Company and its Affiliates ends, you may exercise them only
to the extent they were exercisable immediately prior to the end of your
employment or other association. In no event may any of these Time-based SARs be
exercised after they expire as determined in accordance with Section 2.



(e)
At any time you may exercise these Time-based SARs by delivery to the Company
(the date such delivery occurs is hereinafter referred to as the “Exercise
Date”) a notice which shall state that you elect to exercise the Time-based SARs
as to the number of shares specified in the notice as of the date specified in
the notice. Such notice should be made to the stock administrator at the Company
headquarters or its designee. All notices will be acknowledged and validated by
the Company or its designee prior to actual exercise of a Time-based SAR.



3.
Transfer of Time-based SARs. You may not transfer any or all of these Time-based
SARs except by will or the laws of descent and distribution, and, during your
lifetime, only you (or in the event of your Disability, your legal guardian or
representative) may exercise these Time-based SARs. Any attempt to sell, pledge,
assign, hypothecate, transfer or otherwise dispose of the Time-based SARs
granted by this Award in contravention of this Award or the Plan shall be void.



2

--------------------------------------------------------------------------------







4.
No Rights as a Stockholder. You shall have no rights as a stockholder of any
Common Stock covered by these Time-based SARs until the Exercise Date and entry
evidencing such ownership is made in the stock transfer books of the Company.
Except as may be provided under Section 8 of the Plan, the Company will make no
adjustment for dividends (ordinary or extraordinary and whether in cash,
securities or other property) or distributions of other rights for which the
record date is prior to the Exercise Date.



5.
Notices. Except as otherwise provided herein, all notices, requests, demands and
other communications under this Award shall be in writing, and if by telecopy,
shall be deemed to have been validly served, given or delivered when sent, or if
by personal delivery or messenger or courier service, shall be deemed to have
been validly served, given or delivered upon actual delivery (but in no event
may notice be given by deposit in the United States mail), at the following
addresses, telephone and facsimile numbers (or such other address(es), telephone
and facsimile numbers a party may designate for itself by like notice):



If to the Company:    Advance Auto Parts, Inc.
located at 5008 Airport Road,
Roanoke, Virginia 24012,
Attention: General Counsel or by
telephone at (540) 561-1173 or
telecopy at (540) 561-1448;


With copy to:         Advance Auto Parts, Inc.
located at 5008 Airport Road,
Roanoke, Virginia 24012
Attention: Vice President,
Rewards and HR Services or by
telephone at (540) 561-6818 or
telecopy at (540) 561-6998;


If to you, the Participant, to your home address on record at Advance Auto Parts
or your business address at Advance Auto Parts.


6.
Income Tax Matters. The Company makes no representation or warranty as to the
tax treatment of your receipt or exercise of these Time-based SARs or upon your
sale or other disposition of the shares of Common Stock acquired through the
exercise of the Time-based SARs. You should rely on your own tax advisors for
such advice. In order to comply with all applicable federal or state income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are your sole and absolute responsibility, are withheld or
collected from you at the time of your exercise of the Time-based SARs. The
Company will inform you of alternative methods to settle any applicable taxes
due prior to the first vesting date of your Award.



7.
Miscellaneous.



(a)
This Award is made under the provisions of the Plan and shall be interpreted in
a manner consistent with it. To the extent that any provision in this Award is
inconsistent with the Plan, the provisions of the Plan shall control. The
interpretation of the Committee of any provision of the Plan, the Time-based
SARs or this Award, and any determination with respect thereto or hereto by the
Committee, shall be binding on all parties. Notwithstanding the foregoing, the
definition of the terms “Disability,” “Due Cause,” “Good Reason” and “Change In
Control” shall be as set forth in the Employment Agreement and the
interpretation of such terms shall be made in the manner prescribed in the
Employment Agreement.



3

--------------------------------------------------------------------------------







(b)
Nothing contained in this Award Agreement shall confer, intend to confer or
imply any rights to an employment relationship or rights to a continued
employment relationship or other association with the Company or any Affiliate
in your favor or limit the ability of the Company or an Affiliate, as the case
may be, to terminate, with or without Due Cause, in its sole and absolute
discretion, your employment relationship or other association with the Company
or such Affiliate, subject to the terms of any written employment agreement to
which you are a party.



(c)
Neither the Plan nor this Award shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any Affiliate and Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
creditor of the Company or any Affiliate.



(d)
The Company shall not be required to deliver any shares of Common Stock upon
exercise of any Time-based SARs until the requirements of any federal or state
securities laws, rules or regulations or other laws or rules (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.



(e)
An original record of this Award and all the terms hereof executed by the
Company is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.



(f)
This Award is intended to be consistent with the Employment Agreement. To the
extent that any provision of this Award Agreement is inconsistent with the terms
of the Employment Agreement, the provisions of the Employment Agreement shall
control with respect to this Award.



(g)
If any provision in this Award Agreement is determined to be invalid, void or
unenforceable by the decision of any court of competent jurisdiction, which
determination is not appealed or appealable for any reason whatsoever, the
provision in question shall not be deemed to affect or impair the validity or
enforceability of any other provision of this Award Agreement and such invalid
or unenforceable provision or portion thereof shall be severed from the
remainder of this Award Agreement.



In Witness Whereof, this Award has been executed by the Company as of the date
first above written.
ADVANCE AUTO PARTS, INC.


By: /s/ Tammy M. Finley
Tammy M. Finley
Executive Vice President, Human Resources,
General Counsel and Corporate Secretary
Accepted and agreed, including specifically but without limitation as to the
treatment of this Award in accordance with the terms of the Plan and this Award
notwithstanding any terms of an Employment/ Loyalty Agreement between the
Company and the undersigned to the contrary:


By: _____________________________            
________________________________    
Electronic Signature                 Acceptance Date




4